 


109 HR 52 IH: Railroad Carriers and Mass Transportation Protection Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 52 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mrs. Capito introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to further protect rail and mass transportation, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Railroad Carriers and Mass Transportation Protection Act of 2005. 
2.Attacks against railroad carriers and mass transportation systems 
(a)In generalChapter 97 of title 18, United States Code, is amended by striking sections 1992 through 1993 and inserting the following: 
 
1992.Terrorist attacks and other violence against railroad carriers and against mass transportation systems on land, on water, or through the air 
(a)General prohibitionsWhoever, in a circumstance described in subsection (c), knowingly— 
(1)wrecks, derails, sets fire to, or disables railroad on-track equipment or a mass transportation vehicle; 
(2)with intent to endanger the safety of any person, or with a reckless disregard for the safety of human life, and without the authorization of the railroad carrier or mass transportation provider— 
(A)places any biological agent or toxin, destructive substance, or destructive device in, upon, or near railroad on-track equipment or a mass transportation vehicle; or 
(B)releases a hazardous material or a biological agent or toxin on or near any property described in subparagraph (A) or (B) of paragraph (3); 
(3)sets fire to, undermines, makes unworkable, unusable, or hazardous to work on or use, or places any biological agent or toxin, destructive substance, or destructive device in, upon, or near any— 
(A)tunnel, bridge, viaduct, trestle, track, electromagnetic guideway, signal, station, depot, warehouse, terminal, or any other way, structure, property, or appurtenance used in the operation of, or in support of the operation of, a railroad carrier, without the authorization of the railroad carrier, and with intent to, or knowing or having reason to know such activity would likely, derail, disable, or wreck railroad on-track equipment; 
(B)garage, terminal, structure, track, electromagnetic guideway, supply, or facility used in the operation of, or in support of the operation of, a mass transportation vehicle, without the authorization of the mass transportation provider, and with intent to, or knowing or having reason to know such activity would likely, derail, disable, or wreck a mass transportation vehicle used, operated, or employed by a mass transportation provider; or 
(4)removes an appurtenance from, damages, or otherwise impairs the operation of a railroad signal system or mass transportation signal or dispatching system, including a train control system, centralized dispatching system, or highway-railroad grade crossing warning signal, without authorization from the railroad carrier or mass transportation provider; 
(5)with intent to endanger the safety of any person, or with a reckless disregard for the safety of human life, interferes with, disables, or incapacitates any dispatcher, driver, captain, locomotive engineer, railroad conductor, or other person while the person is employed in dispatching, operating, or maintaining railroad on-track equipment or a mass transportation vehicle; 
(6)commits an act, including the use of a dangerous weapon, with the intent to cause death or serious bodily injury to any person who is on property described in subparagraph (A) or (B) of paragraph (3), except that this subparagraph shall not apply to rail police officers acting in the course of their law enforcement duties under section 28101 of title 49, United States Code; 
(7)conveys false information, knowing the information to be false, concerning an attempt or alleged attempt that was made, is being made, or is to be made, to engage in a violation of this subsection; or 
(8)attempts, threatens, or conspires to engage in any violation of any of paragraphs (1) through (7);shall be fined under this title or imprisoned not more than 20 years, or both. 
(b)Aggravated offenseWhoever commits an offense under subsection (a) of this section in a circumstance in which— 
(1)the railroad on-track equipment or mass transportation vehicle was carrying a passenger or employee at the time of the offense; 
(2)the railroad on-track equipment or mass transportation vehicle was carrying high-level radioactive waste or spent nuclear fuel at the time of the offense; 
(3)the railroad on-track equipment or mass transportation vehicle was carrying a hazardous material at the time of the offense that— 
(A)was required to be placarded under subpart F of part 172 of title 49, Code of Federal Regulations; and 
(B)is identified as class number 3, 4, 5, 6.1, or 8 and packing group I or packing group II, or class number 1, 2, or 7 under the hazardous materials table of section 172.101 of title 49, Code of Federal Regulations; or 
(4)the offense results in the death of any person;shall be fined under this title or imprisoned for any term of years or life, or both. In the case of a violation described in paragraph (2) of this subsection, the term of imprisonment shall be not less than 30 years; and, in the case of a violation described in paragraph (4) of this subsection, the offender shall be fined under this title and imprisoned for life and be subject to the death penalty. 
(c)Circumstances required for offenseA circumstance referred to in subsection (a) is any of the following: 
(1)Any of the conduct required for the offense is, or, in the case of an attempt, threat, or conspiracy to engage in conduct, the conduct required for the completed offense would be, engaged in, on, against, or affecting a mass transportation provider or railroad carrier engaged in or affecting interstate or foreign commerce. 
(2)Any person travels or communicates across a State line in order to commit the offense, or transports materials across a State line in aid of the commission of the offense. 
(d)DefinitionsIn this section— 
(1)the term biological agent has the meaning given to that term in section 178(1); 
(2)the term dangerous weapon means a weapon, device, instrument, material, or substance, animate or inanimate, that is used for, or is readily capable of, causing death or serious bodily injury, including a pocket knife with a blade of more than 21/2 inches in length and a box cutter; 
(3)the term destructive device has the meaning given to that term in section 921(a)(4); 
(4)the term destructive substance means an explosive substance, flammable material, infernal machine, or other chemical, mechanical, or radioactive device or material, or matter of a combustible, contaminative, corrosive, or explosive nature, except that the term radioactive device does not include any radioactive device or material used solely for medical, industrial, research, or other peaceful purposes; 
(5)the term hazardous material has the meaning given to that term in chapter 51 of title 49; 
(6)the term high-level radioactive waste has the meaning given to that term in section 2(12) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101(12)); 
(7)the term mass transportation has the meaning given to that term in section 5302(a)(7) of title 49, except that the term includes school bus, charter, and sightseeing transportation; 
(8)the term on-track equipment means a carriage or other contrivance that runs on rails or electromagnetic guideways; 
(9)the term railroad on-track equipment means a train, locomotive, tender, motor unit, freight or passenger car, or other on-track equipment used, operated, or employed by a railroad carrier; 
(10)the term railroad has the meaning given to that term in chapter 201 of title 49; 
(11)the term railroad carrier has the meaning given to that term in chapter 201 of title 49; 
(12)the term serious bodily injury has the meaning given to that term in section 1365; 
(13)the term spent nuclear fuel has the meaning given to that term in section 2(23) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101(23)); 
(14)the term State has the meaning given to that term in section 2266; 
(15)the term toxin has the meaning given to that term in section 178(2); and 
(16)the term vehicle means any carriage or other contrivance used, or capable of being used, as a means of transportation on land, on water, or through the air.. 
(b)Conforming amendments 
(1)The table of sections at the beginning of chapter 97 of title 18, United States Code, is amended— 
(A)by striking RAILROADS in the chapter heading and inserting RAILROAD CARRIERS AND MASS TRANSPORTATION SYSTEMS ON LAND, ON WATER, OR THROUGH THE AIR; 
(B)by striking the items relating to sections 1992 and 1993; and 
(C)by inserting after the item relating to section 1991 the following: 
 
 
1992. Terrorist attacks and other violence against railroad carriers and against mass transportation systems on land, on water, or through the air. 
(2)The table of chapters at the beginning of part I of title 18, United States Code, is amended by striking the item relating to chapter 97 and inserting the following: 
 
 
97.Railroad carriers and mass transportation systems on land, on water, or through the air1991. 
(3)Title 18, United States Code, is amended— 
(A)in section 2332b(g)(5)(B)(i), by striking 1992 (relating to wrecking trains), 1993 (relating to terrorist attacks and other acts of violence against mass transportation systems), and inserting 1992 (relating to terrorist attacks and other acts of violence against railroad carriers and against mass transportation systems on land, on water, or through the air),; 
(B)in section 2339A, by striking 1993,; and 
(C)in section 2516(1)(c) by striking 1992 (relating to wrecking trains), and inserting 1992 (relating to terrorist attacks and other acts of violence against railroad carriers and against mass transportation systems on land, on water, or through the air),. 
 
